Citation Nr: 0935960	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The Veteran's claims file was transferred 
to the RO in Seattle, Washington when he changed residences.  
The Veteran testified at a Board hearing before the 
undersigned, sitting in Seattle, Washington, in April 2009.


FINDINGS OF FACT

1.  Hearing loss disability was not manifest in service, or 
within one year of discharge from service, and is unrelated 
to service.

2.  A chronic tinnitus disorder was not manifest in service 
and is unrelated to service.


CONCLUSIONS OF LAW

1. Hearing loss disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  A chronic tinnitus disorder was not incurred or 
aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he has had tinnitus continuously since 
he left service and that noise exposure in service also 
caused him to develop hearing loss.  His DD-214 confirms that 
his military occupational specialty was aircraft power train 
repairer.  He testified at the April 2009 Board hearing that 
he was exposed to noise from helicopter rotors, jet engines, 
and propellers while he worked in an aircraft hangar, and 
that he was given hearing protection but often removed it 
when communicating with colleagues.    

The Veteran's service treatment records are negative for 
complaints, diagnosis, or treatment of hearing loss or 
tinnitus.  On the November 1962 separation examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
--
--
10
LEFT
5
-5
--
--
5

The Veteran underwent a VA examination in October 2005.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
35
LEFT
10
10
15
20
40

Speech audiometry revealed speech recognition ability of 98 
percent in the each ear. 

The Veteran submitted results of a private audiological 
evaluation conducted in December 2007, which showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
35
45
LEFT
10
10
20
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
examination report does not indicate whether the Maryland CNC 
Test was used.


Although the October 2005 VA examination's results show a 
hearing loss disability that meets VA criteria only in the 
left ear, the private audiological evaluation show hearing 
loss disability in both ears.  The VA examiner also diagnosed 
bilateral tinnitus.  Thus, the Veteran has current diagnoses 
for both hearing loss and tinnitus.

The October 2005 VA examiner opined that the Veteran's 
hearing loss and tinnitus are not caused by or a result of 
his military service.  The examiner listed as pertinent to 
her opinion the evidence that hearing was within normal 
limits at separation and there were no complaints of 
tinnitus.  Also pertinent was the Veteran's 20 years of 
working in manufacturing after service.  This post-service 
work history is consistent with the Veteran's testimony at 
the April 2009 Board hearing.  He stated that he worked for 
15 years as a supervisor on a production line with machinery 
used to manufacture paper grocery bags.  He then worked in 
the silicon processing industry, a shipping department, and 
the automotive industry where he ran car engines through 
diagnostic checks.  He testified that he did not use hearing 
protection in any of these positions.  

In essence, the preponderance of the evidence is against both 
claims and no medical evidence shows that either is service 
related.  The Veteran is competent to report hearing loss and 
tinnitus symptoms and their duration, but he is not competent 
to indicate the cause of his current claimed disorders.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  Since the preponderance of the evidence is 
against the claim,  there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in July 2005 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA also 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The Board acknowledges that the Veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this specific notice is harmless in this instance, 
however, because the preponderance of the evidence is against 
the appellant's claims for service connection for hearing 
loss and tinnitus; therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records and VA treatment records.  A proper VA 
examination was conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


